ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ANDREW CONSTANTINE, II, of JERSEY CITY, who was admitted to the bar of this State in 1984, be suspended from practice for a period of three months for the admitted knowing and intentional possession of cocaine, in violation of RPC 8.4(b), and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is suspended from the practice of law for a period of three months, effective April 19, 1993; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said ANDREW CONSTANTINE, II, as an attorney at law of the State of New Jersey; and it is further
ORDERED that ANDREW CONSTANTINE, II, be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that ANDREW CONSTANTINE, II, reimburse the Ethics Financial Committee for appropriate administrative costs.